Citation Nr: 0507389	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-35 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to July 
1946, and from May 1951 to August 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that a January 2004 VA audiological examination 
report showed pure tone thresholds in four frequencies from 
1000 to 4000 Hertz which averaged 69 decibels in the 
veteran's service-connected right ear, with a speech 
recognition of 88 percent, corresponding to Level III 
hearing.  Pure tone thresholds averaged 71 decibels in the 
veteran's service-connected left ear, with speech recognition 
of 88 percent, corresponding to Level VI hearing on Table 
VIa.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, 
Diagnostic Code 6100 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

April and June 2002 VA outpatient records show the veteran 
received hearing aids in March 2000 and complained that he 
had not been able to adjust them.  This was the veteran's 
first visit to the audio clinic for adjustments or repairs to 
his hearing aids.  It was noted that his hearing examination 
results from February 2000 and February 2001 were 
inconsistent.  The results on that day were inconsistent as 
well, even after the veteran was re-instructed.  The veteran 
was issued replacement hearing aids in June 2002.

In August 2002, the veteran underwent VA audio examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
60
85
105
LEFT
N/A
30
65
80
105

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.

In a November 2003 written statement, accepted in lieu of a 
VA Form 9, the veteran he indicated that he had retired from 
banking in 1982 because of his service-connected post-
traumatic stress disorder and his bilateral hearing loss.  
Since then, he had tried to work part-time as a writer of 
insurance, a real estate broker, and a substitute teacher.  
This was difficult, and he had to discontinue this work.  His 
personal income was far below the poverty level for many 
years.  The veteran indicated that he was 82 years old and 
was unable to hold any kind of job.

In January 2004, the veteran underwent VA audio examination.  
Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
65
85
100
LEFT
N/A
30
70
85
100

Speech audiometry revealed speech recognition ability of 88 
percent in each ear.

In a January 2004 rating decision, the veteran's disability 
rating for bilateral hearing loss was increased to 10 percent 
disabling as of January 2004, the date of his most recent VA 
examination.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2002 letter, the RO informed the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by virtue of a detailed October 2003 statement of 
the case (SOC) and January 2004 supplemental statement of the 
case (SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Increased Rating - Bilateral Hearing Loss

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.




Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been duly noted by the Board.  In evaluating service-
connected hearing impairment, however, disability ratings are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The 
Rating Schedule establishes eleven different auditory acuity 
levels, designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code (DC) 6100.  In situations 
where service connection has been granted for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at level X or XI.  Id.

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiologic disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or where the pure tone 
thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2000 Hertz.  The evidence of record 
indicates that the veteran's left ear hearing fit one of 
these unusual patterns of hearing, as will be discussed 
below.

The results of the August 2002 VA audiological examination 
indicate that there was an average pure tone threshold in the 
veteran's right ear of 70 decibels with speech recognition of 
92 percent, and an average of 70 decibels with speech 
recognition of 88 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity is at 
Level II and his left ear is at Level III, corresponding to a 
noncompensable disability evaluation.

The results of the January 2004 VA audiological examination 
indicate that there was an average pure tone threshold in the 
veteran's right ear of 69 decibels with speech recognition of 
88 percent, and an average of 71 decibels with speech 
recognition of 88 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity is at 
Level III and his left ear is at Level III, corresponding to 
a noncompensable disability evaluation.

However, the veteran's left ear hearing loss qualifies as an 
unusual hearing pattern as outlined in 38 C.F.R. § 4.86.  
Therefore, test scores, evaluated based upon Table VIa, found 
at 38 C.F.R. § 4.85, reflect that the veteran's left ear 
hearing acuity is at Level VI.  When this is evaluated with 
the veteran's right ear hearing acuity at Level III, Table 
VII reveals that the veteran's bilateral hearing loss should 
be rated 10 percent disabling.  That is the evaluation which 
he is currently assigned.

Those recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a 10 percent 
evaluation, and no more.  In order to be assigned a 
20 percent disability rating, the veteran would need Level 
III hearing in one ear and Level VII in the other ear, Level 
IV in one ear and Level VI in the other ear, or Level V in 
both ears.  None of the audiological examination findings 
reflect that level of disability.


The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he has trouble hearing in certain environments, but no 
specific compensation is provided based upon such inability; 
it is impairment of earning capacity that is paramount.  
Here, the objective evidence is at the crux of the matter, 
and it provides no appropriate basis for granting 
compensation for the level of bilateral hearing loss 
currently demonstrated.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  In this respect, the Board notes that 
the medical evidence fails to show, and the veteran has not 
asserted, that he has required frequent periods of 
hospitalization for his bilateral hearing loss disability.  
In sum, there is no indication in the record of such an 
unusual disability picture that application of regular 
schedular standards is impractical, especially in the absence 
of any allegation of marked interference with employment.  
While the veteran indicated in his November 2003 written 
statement that he had not worked since 1982, there is no 
indication that his hearing loss alone cause this change in 
employment, nor was it shown to have caused the veteran's 
trouble with finding part-time work since 1982.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Further, the Board has carefully reviewed the entire record 
in this matter, and does not find the evidence to be so 
evenly balanced that there is reasonable doubt as to any 
material issue regarding the matter of an increased rating 
for the service-connected bilateral hearing loss.  The 
preponderance of the evidence is clearly against the claim 
for an increased rating at this time.




ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


